Citation Nr: 1231942	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 14, 2004, for the assignment of a 100 percent rating for arteriosclerotic heart disease and a separate 10 percent rating for hypertension.


REPRESENTATION

Appellant represented by:	Ted Sumner, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971 and from April 1976 to December 1985.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matter was originally before the Board on appeal from a November 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased 100 percent rating for arteriosclerotic heart disease and a separate 10 percent rating for hypertension, both effective July 14, 2004.  

In a decision issued in February 2007, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed that decision to the Court.  In January 2009, the Court issued an order that vacated the February 2007 Board decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a January 2009 Joint Motion by the parties.

In a decision issued in October 2009, the Board denied the Veteran's claim for an earlier effective date.  The Veteran appealed that decision to the Court.  In January 2012, the Court issued a Memorandum Decision that vacated the October 2009 Board decision and remanded the matter on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to an effective date of either May 20, 1997 or October 14, 1997 for the assignment of a 100 percent rating for arteriosclerotic heart disease and the assignment of a separate 10 percent rating for hypertension based on a claim filed in October 1997.

Historically, service connection for hypertension was granted in a December 1988 rating decision which assigned a 10 percent rating effective August 11, 1987.  A May 1998 rating decision increased the rating for atherosclerosis with hypertension to 30 percent, effective October 14, 1997, the date the Veteran's claim for increase was received.  In July 1998, the Veteran's then representative filed a NOD with the assigned rating.  The NOD asserted that the RO should increase the rating based on the Veteran's astable angina and cardiac condition including invasive cardiac surgery.

A July 1999 rating decision increased (to 60 percent) the rating for arteriosclerotic heart disease with hypertension, postoperative angioplasty and stent placement, effective May 20, 1997, the date an increase in disability became factually ascertainable.  A SOC (that explained the basis for the further increase to 60 percent and for the effective date, and also why a rating in excess of 60 percent was not warranted) was issued contemporaneously to the rating decision.  A July 14, 1999 cover letter mailed with the SOC advised the Veteran that to perfect his appeal in the matter he had to submit a substantive appeal within 60 days.  A July 15, 1999 cover letter indicated that VA Form 4107, Your Rights to Appeal our Decision, was enclosed and that the Veteran could write the RO if he thought its decision was wrong.  

On October 1, 1999 the RO received correspondence from the Veteran's representative stating that the Veteran was filing a NOD with the July 1999 rating decision.  A January 2000 RO letter advised the Veteran and his representative that because the matter was already under appeal and a SOC had been issued, the October 1999 correspondence was being treated as a substantive appeal (in lieu of VA Form 9).  The RO found the correspondence was untimely as a substantive appeal since it was received more than one year after mailing of the May 1998 rating decision and more than sixty days after issuance of the July 1999 SOC.

There was no further communication from the Veteran or his representative until July 14, 2004, when the Veteran filed a new claim seeking a rating in excess of 60 percent for the heart condition.  

In its January 2012 Memorandum Decision, the Court held that because the RO gave the appellant inadequate notice of his appellate rights following the issuance of the July 1999 SOC, the period in which he had to act to perfect his appeal was tolled.  The Court found that on remand, the Board would have to determine whether the evidence in the record establishes that the appellant was entitled to a 100 percent disability rating for his heart condition and hypertension during the period dating from October 1997.  The Board notes that the Court's Memorandum Decision is "the law of the case" in this matter.

A VA retrospective medical opinion addressing the severity of the Veteran's heart and hypertension for the period from October 1996 to July 14, 2004, as well as the impact of the Veteran's service-connected disabilities for this period would be most helpful in adjudicating the claim.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting that a retrospective medical opinion may be necessary in certain instances); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).

The Veteran's attorney has also indicated in a July 2012 written statement that the issue of TDIU should also be considered for this period.  The Veteran has alleged he stopped working in 1997, the same year that his disability affected his full-time employment.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU becomes part and parcel of his earlier effective date claim for a total rating for his heart and hypertension disabilities, and must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and advisory medical opinions as to: 

a. Whether at any time from October 1996 it was factually ascertainable that the Veteran's arteriosclerotic heart disease was manifested by:
(i) during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.; or 

(ii) after 6 months (after acute illness) with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment excluded; and 

b.  Whether at any time from January 12, 1998 to July 14, 2004, it was factually ascertainable that the Veteran's arteriosclerotic heart disease was manifested by:

* chronic congestive heart failure, or
* workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or 
* left ventricular dysfunction with an ejection fraction of less than 30; and

c.  Identify any time from October 1996 to July 2004 when the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

All opinions must be accompanied by a complete explanation of rationale, with citation to supporting factual data.  
2.  The RO should then review record and re-adjudicate the earlier effective date claim (to include consideration of TDIU and the possibility of any "staged ratings" in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007)).  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

